Citation Nr: 1241212	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-45 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating (evaluation) in excess of 50 percent for an acquired psychiatric disorder, to include depression, anxiety disorder, and schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1954 to March 1957.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted an increased 30 percent rating for schizophrenic reaction, effective December 29, 2009, the date of the Veteran's claim for increase.  The Veteran appealed the denial of a rating in excess of 30 percent for schizophrenic reaction.  In a subsequent April 2011 rating decision, the RO granted an increased 50 percent rating for depressive and anxiety disorder, not otherwise specified (NOS) with panic-like features (previously schizophrenic reaction), also effective December 29, 2009.  

While the Veteran was initially service connected for a schizophrenic reaction, based on the Veteran's updated psychiatric diagnosis, the RO recharacterized the Veteran's service-connected disability as depressive and anxiety disorder NOS with panic-like features.  The Board has accordingly recharacterized the issue on appeal as entitlement to an increased rating for an acquired psychiatric disorder, to include depression, anxiety disorder, and schizophrenia.  See 38 C.F.R. § 4.13 (2011) (change of diagnosis is to be made with the aim of reconciliation and continuance of the etiology of the disability upon which service connection was granted).

The Veteran testified at Board videoconference hearing in May 2012 from Salt Lake City, Utah, with the Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the claims file.  As the Board will discuss in more detail below, during the Board videoconference hearing, the Veteran and his representative specified that the grant of a 70 percent rating from the date of the January 2011 VA examination would fully satisfy the Veteran's appeal for an increased rating.  Thus, the Board's grant of an increased 70 percent rating for an acquired psychiatric disorder, from January 4, 2011, is a full grant of the benefits sought on appeal.  This case is distinguishable from A.B. v. Brown, 6 Vet. App. 35 (1993) because, in this case, the Veteran has expressly stated that he is only seeking a 70 percent rating from January 4, 2011. 

The issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal.  See also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); VAOPGCPREC 12-2001(further expanding on the concept of when an informal claim for TDIU has been submitted). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

From January 4, 2011, the Veteran's service-connected acquired psychiatric disorder has been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.





CONCLUSION OF LAW

From January 4, 2011, resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 70 percent for the service-connected acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  In the present case, the Board is granting an increased 70 percent rating for a service-connected acquired psychiatric disorder from January 4, 2011.  The Veteran and his representative have stipulated that a grant of such benefits would fully satisfy his appeal for an increased rating.  Therefore, this decision constitutes a full grant of the benefits sought on appeal, and no further discussion regarding VCAA notice or assistance duties is required. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, symptoms related to the service-connected acquired psychiatric disorder are shown to have increased on January 4, 2011 as evidenced by a VA examination completed that day.  Accordingly the Board finds that a staged rating is warranted in this case.  

The Veteran is in receipt of a 50 percent disability rating for his service-connected acquired psychiatric disorder under Diagnostic Code 9434.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Disability Rating Analysis 

During testimony at the May 2012 Board videoconference personal hearing, the Veteran and his representative specified that the grant of a 70 percent rating from the date of the January 2011 VA examination would fully satisfy the appeal for an increased rating.  The Board has granted an increased 70 percent rating evaluation for an acquired psychiatric disorder from January 4, 2011.  Thus, this is a full grant of the benefits sought on appeal.  The Board finds the Veteran's waiver of the remaining aspects of the appeal was knowing and intelligent, was made with representation and in the presence of his representative, and was supported by the Veteran's testimony.  

The Veteran and his representative explicitly stated that the 70 percent rating evaluation from January 2011 would "fully satisfy" the appeal.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B., 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Because a 70 percent increased disability rating for an acquired psychiatric disorder is granted for from January 2011, the Veteran has limited his appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an increased rating in excess of 70 percent from January 4, 2011, and by withdrawing the aspects of the appeal that encompassed an increased rating prior to January 4, 2011.  See
 38 C.F.R. § 20.204 (2011) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 50 percent prior to January 4, 2011, and an increased rating in excess of 70 percent from January 4, 2011 are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

After a review of all the evidence, lay and medical, the Board finds that, from January 4, 2011, the Veteran's service-connected acquired psychiatric disorder has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the symptoms described for a 70 percent rating.  See 38 C.F.R. § 4.130.  The Board finds that, from January 4, 2011, the Veteran's psychiatric symptoms and the severity of such more nearly approximate the criteria for a higher 70 percent disability rating under Diagnostic Code 9434.  38 C.F.R. § 4.130. 

A January 4, 2011 VA examination shows that the Veteran's psychiatric disorder has increased in severity such that a higher 70 percent rating is warranted.  After a comprehensive psychiatric evaluation which included an extensive interview of the Veteran, the January 2011 VA examiner stated that the Veteran's psychiatric symptoms included: depressed mood, anxiety, suspiciousness, panic-like attacks several times a week, chronic sleep disturbance, constricted affect, circumstantial, fragmented, tangential speech, disturbances of motivation and mood, inability to establish and maintain social relationships, and speech that is intermittently illogical and/or obscure.  Additionally, during the course of the examination, the VA examiner noted possible or probable auditory hallucinations, chronic paranoid feelings, and he stated that the Veteran demonstrated what appeared to be impairment in thought process and communication.  

During the May 2012 Board hearing, the Veteran also reported having suicidal thoughts, forgetfulness, and difficulty with concentration.  The Veteran maintained a relationship with his immediate family members but did not otherwise socialize.  While the Veteran was working part-time as a greeter at Wal-Mart at the time of the January 2011 VA examination, he testified that he was no longer working at the time of the May 2012 Board hearing.  He reported that he quit due to work-related stresses.  The Board finds that the Veteran is competent to report his current symptoms and to describe occupational or social effects of his psychiatric disability, and the Board finds that his lay statements and testimony are credible.  The Board has accordingly considered the Veteran's reported symptoms offered during the course of both his VA examination and the Board hearing its decision.  

Based on the foregoing, the Board finds that, for the rating period from January 4, 2011, the Veteran's acquired psychiatric disability has been characterized by deficiencies in most areas, including work, family relations, judgment, thinking, and mood based on the aforementioned psychiatric symptoms, more nearly approximating a 70 percent rating under Diagnostic Code 9434.  

The January 2011 VA examiner diagnosed the Veteran with depressive disorder NOS and anxiety disorder NOS with some panic-like features.  The Veteran was assigned a GAF score of 40 based on impairment in communication, persistent problems with anxiety, chronic paranoid ideation, and frequent depression.  The VA examiner was not able to differentiate the Veteran's current diagnoses from the schizophrenic reaction that the Veteran was initially diagnosed with.  The VA examiner reasoned that the Veteran was given the diagnosis of schizophrenic reaction at a time in history where the severity and frequency of affective disorders was highly under-recognized and under-diagnosed.  The VA examiner stated that the Veteran's thought and language disturbance were not typical for most depressive disorders; however, high levels of anxiety and rapid thoughts common to affective disorders could manifest with apparent fragmented speech and language patterns.  There were also notable instances of insight and coherence.  Thus, the VA examiner opined that the Veteran did not appear to meet the criteria for schizophrenia at the time of the examination.  

Based on the diagnoses rendered by the January 2011 VA examiner and his reasoning, the Board finds that while the Veteran's diagnosis has changed, the underlying psychiatric disability upon which service connection was granted has not.  See 38 C.F.R. § 4.13.  The Board finds that the diagnoses rendered by the January 2011 VA examiner are further supported by the current diagnoses shown in VA treatment records.  For these reasons, all of the Veteran's psychiatric symptoms and the severity of his combination of symptoms have been considered in evaluating his disability.  See Mittleider, 11 Vet. App. 181.

The Board finds that the severity of the Veteran's psychiatric symptoms is consistent with a 70 percent rating from January 4, 2011.  During the January 2011 VA examination, the Veteran was diagnosed was assessed with a GAF score of 40.  Under the DSM-IV at 46-47, a GAF score of 40 is indicative of major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Resolving doubt in favor of the Veteran, the Board finds that from January 4, 2011 the severity of the Veteran's occupational and social impairment and symptoms due to his service-connected acquired psychiatric disorder are consistent with a 70 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

The Board has reviewed all of the evidence of record, lay and medical, and finds that the criteria for an increased evaluation in excess of 50 percent prior to January 4, 2011 are not met, nor has the Veteran met the criteria for a higher 100 percent disability rating for an acquired psychiatric disorder from January 4, 2011.  See 38 C.F.R. § 4.130.  Because the Veteran has withdrawn the aspects of the appeal that encompassed an increased rating in excess of 70 percent from January 4, 2011, and an increased rating in excess of 50 percent prior to January 4, 2011, the Board finds that further discussion of these issues is necessary.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder is manifested by symptoms of depressed mood, anxiety, suspiciousness, panic-like attacks, chronic sleep disturbance, constricted affect, circumstantial, fragmented, tangential speech, disturbances of motivation and mood, inability to establish and maintain social relationships, speech that is intermittently illogical and/or obscure, auditory hallucinations, and chronic paranoid feelings.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's acquired psychiatric disorder, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  Insomuch as the Veteran contends that he has difficulty obtaining or maintaining gainful employment due to his service-connected acquired psychiatric disorder, the Board finds that issues with employability are adequately addressed by the Veteran's claim for a TDIU which is being remanded for further development.  In the absence of exceptional factors associated with the acquired psychiatric disorder, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

From January 4, 2011, an increased rating of 70 percent for an acquired psychiatric disorder is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(I) (2011).  The United States Court of Appeals for Veterans Claims has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294   (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty, 6 Vet. App. 537, and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran is currently service connected for an acquired psychiatric disorder, rated at 50 percent from December 29, 2009, and the Board has granted an increased 70 percent rating from January 4, 2011.  The Veteran is also service-connected for left shoulder impingement syndrome with osteoarthritis, rated 20 percent disabling.  

The Veteran has indicated that he is unable to maintain employment due to his service-connected disabilities.  A January 2010 VA examination shows that the Veteran retired in 1982 from his previous occupation as a welder.  The Veteran testified in May 2012 that he worked part time for Wal-Mart as a door greeter, but indicated that he quit due to his psychiatric symptoms.  For these reasons, the Board finds that a remand for a VA examination is necessary to help determine whether the Veteran is unable to secure or maintain substantially gainful employment due to the service-connected disabilities.

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice for a TDIU. 

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination(s) to help determine whether the Veteran's service-connected disabilities (an acquired psychiatric disorder and left shoulder impingement syndrome with osteoarthritis) render him unable to secure or follow a substantially gainful occupation.   After reviewing the relevant documents in the claims file and examining the Veteran, the examiner is requested to offer the following opinion: 

Without regard to the Veteran's age or the impact of any non-service-connected disabilities, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's service-connected disabilities (an acquired psychiatric disorder and left shoulder impingement syndrome with osteoarthritis) render him unable to obtain or retain substantially gainful employment? 

The opinion should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disorders.  The VA examiner should provide a rationale for all opinions offered, with reference to pertinent evidence.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate the issue of entitlement to a TDIU in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


